UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7282



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEON BUCKNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-97-413-JFM, CA-99-3578-JFM)


Submitted:   January 11, 2001             Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Leon Buckner, Appellant Pro Se.      Andrew George Warrens
Norman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Leon Buckner seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).    We have reviewed the record and the district court’s

opinion and find no reversible error in the court’s denial of

Buckner’s ineffective assistance of counsel claims.   Accordingly,

we deny a certificate of appealability and dismiss this portion of

the appeal on the reasoning of the district court.    United States

v. Buckner, Nos. CR-97-413-JFM; CA-99-3578-JFM (D. Md. July 27,

2000).

     With regard to Buckner’s claim that he should receive credit

for time served in state custody on charges unrelated to his fed-

eral offense, we find that the district court did not have juris-

diction to consider the claim because such claims, which challenge

the execution of a sentence, must be filed in a petition under 28

U.S.C. § 2241 (1994), in the district court where Buckner is con-

fined.   United States v. Miller, 871 F.2d 488, 489-90 (4th Cir.

1989).   We therefore dismiss this portion of the appeal.    We deny

Buckner’s motion to expedite the appeal as moot and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            DISMISSED


                                  2